DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “operable coupled between the filter plate the lid assembly”, it is unclear whether 
the Applicant intended to include the term “AND” between the filter plate AND the lid assembly.   Appropriate correction is required.    Claim 3 is rejected for at least the reason of its dependency from claim 2.   
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney (GB 2302498) in view of Wen (EP 2818084)
With regard to claim 1, Gurney teaches a kettle (FIG. 1), comprising: a vessel (1, kettle hollow body) having an inner surface defining a cavity (FIGS. 1-3), and an upper opening with a spout (4) disposed thereon (FIGS. 1-3); and a filter assembly (13) including a bracket coupled to an underside of the rim assembly (2) and a filter plate (16) pivotally coupled to the bracket (15a/b) between extended and retracted positions (FIGS. 2 & 3), wherein the filter plate (16) contacts the inner surface of the vessel when the filter plate is in the extended position (FIG. 3).
While Gurney does teach “a rim 2 defining a central opening closable by a lid (not shown)”, pg. 2., Gurney does not explicitly teach within a single embodiment a lid assembly removably received on the upper opening of the vessel; however, Wen teaches that such a limitation is well known in the art as the citation teaches a lid assembly (7) removable received on the upper opening (6) of the vessel (2)(para. [0027], FIG. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gurney reference, such that a lid assembly removeably received on the upper opening of the vessel, as suggested and taught by Wen, for the purpose of providing easy access to the interior of the vessel (para. [0027] of Wen)
With regard to claim 2, Gurney teaches a biasing member (19) operable coupled between the filter plate (16) the lid assembly (lid(not shown)), wherein the biasing member (19) biases the filter plate (16) towards the extended position (FIGS. 2 & 3).
With regard to claim 3, Gurney teaches the biasing member includes a coil spring (19) having a first leg coupled to the filter plate (13) and a second leg coupled to an outer surface of the support 12 (which is situated at rim 2 and which the citation states “rim 2 defining a central opening closable by a lid (not shown)”, pg. 2, ln. 21-22 ).  

With regard to claim 5, Gurney teaches the filter plate (16) is disposed along the pouring path in an upstream location relative to the spout (4) (FIGS. 2 & 3).
With regard to claim 6, Gurney teaches the filter plate (16) includes a plurality of perforations disposed on a body portion thereof (FIG. 6).
With regard to claim 7, Gurney teaches the inner surface of the vessel (1) includes a curved contour, and further wherein the body portion of the filter plate (16) includes a curved configuration that is complimentary to the curved contour of the inner surface of the vessel (FIG. 6).
With regard to claim 8, Gurney teaches a kettle (FIG. 1), comprising: a vessel (1, kettle hollow body) having a cavity (FIGS. 1-3), and an upper opening with a spout (4) disposed on the upper opening (FIGS. 1-3); a filter assembly (13) operably coupled to an underside of the rim assembly (“a rim 2 defining a central opening closable by a lid (not shown)”, pg. 2), the filter assembly (13)  including a filter plate (16) operable between extended and retracted positions (FIGS. 2 & 3), wherein the filter plate (16) contacts an inner surface of the vessel when the filter plate is in the extended position (FIG. 3); and a pouring path defined between the cavity of the vessel (1) and the spout (4)(FIG. 1), wherein the filter plate (16) intersects the pouring path when the filter plate (16) is in the extended position (FIG. 3).
While Gurney does teach “a rim 2 defining a central opening closable by a lid (not shown), Gurney does not explicitly teach within a single embodiment a lid assembly removably received on the upper opening of the vessel; however, Wen teaches that such a limitation is well known in the art as the citation teaches a lid assembly (7) removable received on the upper opening (6) of the vessel (2)(para. [0027], FIG. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gurney reference, such that a lid assembly removeably received on the upper opening of the vessel, as suggested and taught by Wen, for the purpose of providing easy access to the interior of the vessel (para. [0027] of Wen)

With regard to claim 9, Gurney teaches the inner surface of the vessel (1) includes a curved contour, and further wherein the body portion of the filter plate (16) includes a curved configuration that is complimentary to the curved contour of the inner surface of the vessel (FIG. 6).
With regard to claim 11, Wen teaches a handle (5) disposed on an outer surface of the vessel (2), wherein the handle (5) includes an upper portion having a locating channel disposed thereon (upper portion of handle).
With regard to claim 12, Wen teaches the lid assembly (7) includes a locating feature configured to be received in the locating channel of the handle (rotational movement of the lid 7 is stopped by the locating channel of the handle 5).
With regard to claim 13, Wen teaches the filter assembly (14) is aligned with the spout (9) of the vessel (2) when the locating feature of the lid assembly (7) is received in the locating channel of the handle (5) (FIG. 2)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney (GB 2302498) in view of Wen (EP 2818084), and further in view of Siu (US 2011/0048240)
With regard to claim 10, Gurney and Wen teaches the invention as claimed; however, the citations do not teach the limitation of a steeping tube removeably coupled to the lid assembly, wherein the steeping tube extends downwardly from the lid assembly into the cavity of the vessel when the lid assembly is received on the upper opening of the vessel.   However, Siu teaches a steeping tube (12) removeably coupled to the lid assembly (23), wherein the steeping tube (12) extends downwardly from the lid assembly (23) into the cavity (112) of the vessel (11) (fig. 1) when the lid assembly is received on the upper opening (FIG. 1) of the vessel (11).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gurney reference, to include a steeping tube removeably coupled to the lid assembly, wherein the steeping tube extends downwardly from the lid assembly into the cavity of the vessel when the lid assembly is received on the upper opening of the vessel, as suggested and taught by Siu, for the purpose of providing a brewing functionality to the subject device (Siu: para. [0009]).   

	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761